     Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 1 of 7
                                                                      Electronically Filed
                                                                      5/26/2020 6:24 PM
                                                                      Steven D. Grierson
                                                                      CLERK OF THE COURT


 1 COMP
   JACQUELINE R. BRETELL, ESQ.
 2 Nevada Bar No.: 12335
   MATTHEW B. BECKSTEAD, ESQ.                                      CASE NO: A-20-815529-C
 3 Nevada Bar No.: 14168
   BIGHORN LAW                                                              Department 16
 4 716 South Jones Boulevard
   Las Vegas, Nevada 89107
 5 Phone: (702) 333-1111
   jacqueline@bighornlaw.com
 6 matthew@bighornlaw.com
   Attorneys for Plaintiff
 7

 8                       EIGHTH JUDICIAL DISTRICT COURT

 9                                  CLARK COUNTY, NEVADA

10
     TRINA ARELLANO, an individual,                    CASE NO:
11

12                     Plaintiff,                      DEPT. NO:
     v.
13

14 LVGV, LLC D/B/A THE M RESORT SPA
   CASINO,
15
                    Defendant.
16

17                                        COMPLAINT
18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                            Page 1 of 4
                              Case Number: A-20-815529-C
     Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 2 of 7




 1         COMES NOW the Plaintiff, TRINA ARELLANO, by and through attorneys

 2 JACQUELINE R. BRETELL, ESQ. and MATTHEW B. BECKSTEAD, ESQ. of BIGHORN

 3 LAW, and brings this complaint against Defendant, and hereby alleges as follows:
 4                               I.       PARTIES AND JURISDICTION

 5 1.      Plaintiff TRINA ARELLANO (hereinafter referred to as “PLAINTIFF”) was, at all times

 6         relevant to this action, a resident of California who was visiting Clark County, Nevada;

 7 2.      At all times relevant to this action, DEFENDANT LVGV, LLC D/B/A THE M RESORT

 8         SPA CASINO (hereinafter referred to as “DEFENDANT M RESORT SPA CASINO”) is

 9         a Nevada limited-liability company that is doing business in Clark County, Nevada;

10 3.      The facts and circumstances that form the basis of this complaint occurred in Clark County,

11         Nevada;

12                                II.        FACTUAL ALLEGATIONS

13 4.      That on May 28, 2018, DEFENDANT M RESORT SPA CASINO, located at 12300 Las

14         Vegas Blvd S, Henderson, NV 89044 (“Premises”), by its authorized agents, servants,

15         and/or employees, acting within the course and scope of their agency or employment,

16         respectively, did negligently and/or carelessly own, maintain, operate, occupy, and control

17         the Premises;

18 5.      The negligent conduct described in Paragraph 4 did cause and/or allow the rug or carpet that

19         was on the floor inside DEFENDANT M RESORT SPA CASINO’s Premises to be a trip

20         hazard that ultimately caused PLAINTIFF to trip and fall;

21 6.      On May 29, 2018, PLAINTIFF completed a Guest Accident Report on DEFENDANT M

22         RESORT SPA CASINO’s form (“Report”), a redacted copy of which is attached hereto as

23         Exhibit 1;

24 7.      The unredacted factual allegations contained in the Report are incorporated as fully set forth

25         herein;

26                               III.        FIRST CAUSE OF ACTION

27                                               (Negligence)

28 8.      PLAINTIFF hereby incorporates each and every foregoing paragraph as if fully set forth

                                                Page 2 of 4
     Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 3 of 7




 1         herein;
 2 9.      On May 28, 2018, PLAINTIFF and DEFENDANT M RESORT SPA CASINO had a
 3         special relationship, to wit: an innkeeper-guest relationship;
 4 10.     DEFENDANT M RESORT SPA CASINO, as proprietor of the Premises, had a duty to
 5         use reasonable care to keep the Premises safe for PLAINTIFF;
 6 11.     DEFENDANT M RESORT SPA CASINO negligence consisted of, but is not limited to,

 7         the following acts, to wit:

 8         (a) Failure to provide a safe avenue for PLAINTIFF to walk in the Premises;

 9         (b) Failure to warn PLAINTIFF of the dangerous and hazardous condition that then and

10         there existed in said Premises;

11         (c) Failure to properly and adequately inspect the said dangerous condition in the Premises’

12         walkways in order to ascertain its hazardous and dangerous condition(s);

13         (d) Failure to properly and adequately maintain the Premises’ common areas that are open

14         to the public; and/or

15         (e) DEFENDANT M RESORT SPA CASINO had, or should have had, knowledge or

16         notice of the existence of the said dangerous and defective condition which existed on said

17         Premises;

18 15.     By reason of DEFENDANT M RESORT SPA CASINO’s aforesaid negligence and

19         carelessness, PLAINTIFF was injured and caused to suffer great pain of body and mind,

20         and PLAINTIFF has in fact incurred damages exceeding Fifteen Thousand Dollars

21         ($15,000.00);

22 18.     PLAINTIFF has been required to retain the law firm of BIGHORN LAW to prosecute this

23         action and is entitled to a reasonable attorneys’ fees to the fullest extent allowed under

24         Nevada law;

25                                  IV.       PRAYER FOR RELIEF:

26         1. Damages for PLAINTIFF, in an amount in excess of $15,000.00;

27         2. Costs of this suit;

28         3. Attorney fees; and

                                               Page 3 of 4
     Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 4 of 7




 1         4. For such other and further relief in PLAINTIFF’s favor as the Court may seem just

 2 and proper upon the premises.

 3                DATED this 26th day of May, 2020

 4
 5                                             BIGHORN LAW

 6                                             /s/ Matthew B. Beckstead
 7                                             JACQUELINE R. BRETELL, ESQ.
                                               Nevada Bar No.: 12335
 8                                             MATTHEW B. BECKSTEAD, ESQ.
                                               Nevada Bar No.: 14168
 9                                             716 S. Jones Blvd.
                                               Las Vegas, Nevada 89107
10
                                               Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 4 of 4
Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 5 of 7




                  EXHIBIT 1
Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 6 of 7
Case 2:20-cv-02145-JAD-DJA Document 1-2 Filed 11/22/20 Page 7 of 7
